AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT                                                     FILED
                                                                  District of Montana                                       SEP O9 2019
                                                                            )
                UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMJ]\(b1((!)~trict Court
                                                                            )                                          , ·, '"Oistrict Of Montana
                                   v.                                       )                                                   Great Falls

                       TAMMY LEE WATSON                                     )
                                                                                   Case Number: CR 19-1 0-GF-BMM-01
                                                                            )
                                                                            )       USM Number: 17624-046
                                                                            )
                                                                            )        R. Hank Branam
                                                                            )       Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          2 and 7 of the Indictment

D pleaded nolo contendcre to count(s)
  which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty oftbesc offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
 18 U.S.C. § 1343                  Wire Fraud                                                                 August 2018                  2
 18 U.S.C. § 1028A(a)(1)           Aggravated Identity Theft                                                  3/5/2017                     7



       The defendant is sentenced as provided in pages 2 through          __7___ oftbis judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D The defendant has been found not guilty on count(s)
Ill Count( s)    1, 3 throug 6, and 8 through 11         •   is     Ill are dismissed on tbe motion of the United States.
         It is ordered tbat the defendant must notify the United States attorney for tbis district within 30 days of anx change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenOant must notify the court and United States attorney of material changes in economic circumstances.




                                                                          Brian Morris, United States District Judge
                                                                          Name and Title of Judge


                                                                          9/5/2019
                                                                          Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - hnprisonment

                                                                                                    Judgment - Page   _ _,2,__   of   7
 DEFENDANT: TAMMY LEE WATSON
 CASE NUMBER: CR 19-10-GF-BMM-01

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

  12 months on Count 2 and 24 months on Count 7 to run concurrent and to run concurrent with the custody sentences, (Lewis
  & Clark County, CDC- 2018-469 and Cascade County DDC-18-746) with credit for 122 days time served.



    liZ!   The court makes the following recommendations to the Bureau of Prisons:

      Vocational training and mental health treatment
      500 hour residential drug and alcohol program
      Consider for placement at Victorville, California, if eligible

    0 The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
           D at     __________ D                     a.m.     D p.m.       on
           D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D   before 2 p.m. on

           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                      to
at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                   with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL



                                                                         By--------===~~==~-----
                                                                                              DEPUTY UNITED STATES MARSHAL
 AO 245B (Rev. 02/18)    Judgment in a Criminal Case
                         Sheet 3 -- Supervised Release

                                                                                                                Judgment-Page   3   of     7
 DEFENDANT: TAMMY LEE WATSON
 CASE NUMBER: CR 19-10-GF-BMM-01
                                                            SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a tenn of:
     3 years on Count 2 and 1 year on Count 7, to run concurrent.




                                                         MANDATORY CONDITIONS

I.      You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                     pose a low risk of future substance abuse. (check if applicable)
4,       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicahie)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer.         (check if applicable)

6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,          et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, arc a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment-Page                  of------''-------
DEFENDANT: TAMMY LEE WATSON
CASE NUMBER: CR 19-1 0-GF-BMM-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 l.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 1O days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circwnstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least l 0
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you arc arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or lasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision,




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant 1s Signature                                                                                    Date
                                                                                                                 ------------
 AO 245B(Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3D - Supervised Release

                                                                                      Judgment-Page   5    of      7
DEFENDANT: TAMMY LEE WATSON
CASE NUMBER: CR 19-1 0-GF-BMM-01

                                       SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall submit her person, residence, vehicles, and papers, to a search, with or without a warrant
by any probation officer based on reasonable suspicion of contraband or evidence in violation of a condition of
release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow
seizure of suspected contraband for further examination.

2. All employment must be approved in advance in writing by the United States Probation Office. The defendant
shall consent to third-party disclosure to any employer or potential employer.

3. The defendant will provide the United States Probation Office with any requested financial information and
shall incur no new lines of credit without prior approval of the United States Probation Office. You must notify the
Probation Office of any material changes in your economic circumstances that might affect your ability to pay
restitution, fines or special assessments.

4. The defendant shall apply all monies received from income tax refunds, lottery winnings, judgments, and/or
any other anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

5. The defendant shall not engage in any gambling or wagering activity of any kind, whether online, over the
telephone, or in person, and shall not enter any casino or other place of business where gambling is the primary
service offered.

6. The defendant shall participate in a program for mental health treatment as deemed necessary by the United
States Probation Office, until such time as the defendant is released from the program by the probation office.
The defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

7. The defendant shall participate in and successfully complete a program of substance abuse treatment as
approved by the United States Probation Office, until the defendant is released from the program by the
probation office. The defendant is to pay part or all of the cost of this treatment, as directed by the United States
Probation Office.

8. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol
is the primary item of sale.

9. The defendant shall participate in substance abuse testing, to include not more than 104 urinalysis tests, not
more than 104 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of
supervision. The defendant shall pay all or part of the costs of testing as directed by the United States Probation
Office.

10. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic
marijuana, or synthetic stimulants such as bath salts and spice, that are not manufactured for human
consumption, for the purpose of altering her mental or physical state.

11. The defendant shall comply with all child support obligations and/or pay child support as ordered.

12. The defendant shall pay restitution of $1,950.49. The defendant is to make payments as directed by United
States Probation. Payment shall be made to the Clerk, United States District Court, and shall be disbursed to the
victims listed in Appendix A.
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page      6     of        7
 DEFENDANT: TAMMY LEE WATSON
 CASE NUMBER: CR 19-10-GF-BMM-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                Fine                       Restitution
 TOTALS            $ 200.00                     $ N/A                              $ WAIVED                  $ 1,950.49


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered           Priority or Percentage
  Eagle's Manor                                                                                               $350.00

  Cascade County Farmer's Mutual Ins.                                                                         $389.36
  Holiday Inn                                                                                                 $356.28

  Keith's Country Store                                                                                       $332.00

  Van's Thriftway                                                                                             $522.85




 TOTALS                               $                         0.00           $                   1,950.49


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the          G fine       G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
 AO 245B (ReY. 02/18) Judgment in a Criminal Case
                      Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page _ __,?__ of           7
 DEFENDANT: TAMMY LEE WATSON
 CASE NUMBER: CR 19-10-GF-BMM-01


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D     Lump sum payment of$                             due immediately, balance due

             •    not later than                                   , or
             D    in accordance with    D C,       D   D,     D E,or         D Fbelow; or
 B     D     Payment to begin immediately (may be combined with           • c,         •   D,or     D F below); or

 C     D     Payment in equal     _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $        _ _ _ _ _ _ _ over a period of
                           (e.g., months or yearJ), to commence     _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D     Payment in equal     _ _ _ _ _ (e.g.. weekly, monthly, quarterly) installments of $        - - - - ~ - . , - - - over a period of
                           (e.g., months or years), to commence     _____ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D     Payment during the term of supervised release will commence within --.,.-,-c-c (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F    liZl   Special instructions regarding the payment of criminal monetary penalties:

             Special assessment shall be immediately due and payable. While incarcerated, criminal monetary penalty
             payments are due during imprisonment at the rate of not less than $25 per quarter, and payment shall be through
             the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary payments shall be made to
             the Clerk, United States District Court, Missouri River Courthouse, 125 Central Avenue West, Suite 110, Great
             Falls, MT 59404, .. Assessment/Restitution Tammy Lee Watson••.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
